Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20, in the reply filed on 10/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moulder et al. (US 2015/0145741, hereby referred as Moulder) in view of Weller et al. (US patent No. 9,093,741, hereby referred as Weller).
Regarding claim 15, 
Moulder discloses;
An antenna comprising (figures 1-2): 
a monocone (element 22); 
a capacitive feed (see abstract for teaching a capacitive feed); 
a ground ring with a plurality of grounding vias (see the plurality of vias above the monocone which is on a ground ring. See the teaching in paragraph [0040], a capacitive feed for the ring array. The Examiner interprets the claim under broadest reasonable interpretation. The claim does not require to have all the structured elements connected together. The claim recites the elements only).

Moulder does not disclose; 
A plurality of first meander lines, each having a first size; and a plurality of second meander lines, each having a second size, wherein the second size is larger than the first size.  

However, Weller teaches;
A plurality of first meander lines, each having a first size; and a plurality of second meander lines, each having a second size, wherein the second size is larger than the first size (figure 2c, the two meander lines 50 and 68 with a smaller size. The two meander lines 32 and 38 with a larger size).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of first meander lines, each having a first size; and a plurality of second meander lines, each having a second size, wherein the second size is larger than the first size, as taught by Weller, into Moulder in order to provide a compact device for wireless sensing that requires relatively low externally provided power for activation and that provides sufficient wireless transmission range.

Regarding claim 16, 
Moulder discloses;
Wherein the ground ring is a planar ring (figures 1-2). 

Moulder does not disclose; 
Each of the first meander lines is located on a first degree from a reference line, and each of the second meander lines is located on a second degree from the reference line, wherein the second degree is different from the first degree.  

However, Weller teaches;
Each of the first meander lines is located on a first degree from a reference line, and each of the second meander lines is located on a second degree from the reference line, wherein the second degree is different from the first degree (figure 2c, the two meander lines 50 and 68 with location in one place. The two meander lines 32 and 38 with another different location). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the first meander lines is located on a first degree from a reference line, and each of the second meander lines is located on a second degree from the reference line, wherein the second degree is different from the first degree, as taught by Weller, into Moulder in order to provide a compact device for wireless sensing that requires relatively low externally provided power for activation and that provides sufficient wireless transmission range.

Regarding claim 18, 
Moulder discloses;
Wherein the monocone is tapered and has a top hat that is covered, wherein the capacitive feed is positioned at the bottom of the monocone, and further comprising a planar top disposed on the monocone (see figures 1-2, the tapered monocone and the top hat. See abstract for the capacitive feed teaching).  

Regarding claim 19, 
Moulder does not disclose; 
Wherein the antenna is configured to support ultrawide bandwidth of 750 MHz to 7.45 GHz.  

However, Weller teaches;
Wherein the antenna is configured to support ultrawide bandwidth of 750 MHz to 7.45 GHz (see col. 3, lines 45-50, or see the teaching in col. 11, line 59- col. 12, line 6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna is configured to support ultrawide bandwidth of 750 MHz to 7.45 GHz, as taught by Weller, into Moulder in order to provide a compact device for wireless sensing that requires relatively low externally provided power for activation and that provides sufficient wireless transmission range.

Regarding claim 20, 
Moulder does not disclose; 
Wherein the antenna is configured to allow GSM, CDMA, UMTS, LTE, GPS, WiFi, BT, DSRC, and C-V2X, and is for V2X (vehicle-to-everything) wireless communication.

However, Weller teaches;
Wherein the antenna is configured to allow GSM, CDMA, UMTS, LTE, GPS, WiFi, BT, DSRC, and C-V2X, and is for V2X (vehicle-to-everything) wireless communication (see col. 3, lines 45-50, or see the teaching in col. 11, line 59- col. 12, line 6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna is configured to allow GSM, CDMA, UMTS, LTE, GPS, WiFi, BT, DSRC, and C-V2X, and is for V2X (vehicle-to-everything) wireless communication, as taught by Weller, into Moulder in order to provide a compact device for wireless sensing that requires relatively low externally provided power for activation and that provides sufficient wireless transmission range.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eichenlaub et al. US 2019/0356044, Soo et al. KR101850061, Yona et al. US 2015/0015447, Yona US 2014/0184467, Sanford US 2011/0063182, each alone, discloses an antenna comprising: a monocone; a feed; a ground plane.
Hakansson et al. US 2012/0013519, Guan et al. US 2010/0214174, each alone, discloses a plurality of first meander lines, each having a first size; and a plurality of second meander lines, each having a second size, wherein the second size is larger than the first size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845